 Case 6:20-cv-00123-RBD-LRH Document 1 Filed 01/24/20 Page 1 of 27 PageID 1



                        IN THE UNITED STATES DISTRICT COURT
                    IN AND FOR THE MIDDLE DISTRICT OF FLORIDA
                                 ORLANDO DIVISION

                                           CASE NO:


ALAN PARSONS, an individual; and
APPERTAINING LLC, a California limited
liability company;

               Plaintiffs,

         v.
                                                                  COMPLAINT
JOHN REGNA, including d/b/a JOHN
REGNA ARTIST MANAGEMENT, an entity
of unknown form, WORLD
ENTERTAINMENT ASSOCIATES OF
AMERICA, INC., a New Jersey corporation,
and DOES 1-20, inclusive,

               Defendants.




                                      INTRODUCTION
         1.    From 2009 to 2018, defendant John Regna and his company, World

Entertainment Associates of America (“WEAA”), pledged their contractual and fiduciary duties

to assist the world-renowned, Grammy Award-winning musical performer, songwriter, producer,

and engineer Alan Parsons (“Parsons”), co-founder of The Alan Parsons Project, in continuing to
grow his brand for live concert appearances around the world. In furtherance of these duties,

Regna and WEAA knew and represented to third parties that the use of The Alan Parsons Project

name for a live performance that did not include the appearance of Parsons was “fraudulent,”

“counterfeit,” “duped” the public, and – in at least one instance – was the product of a “renegade

former employee trying to capitalize on ALAN PARSONS’ name, likeness, and his body of

work.”

         2.    But after Parsons’ loan-out company terminated Regna and WEAA – in part due

to Regna’s erratic and intolerable behavior – Regna has disgracefully become exactly what he


#39188358 v1
 Case 6:20-cv-00123-RBD-LRH Document 1 Filed 01/24/20 Page 2 of 27 PageID 2



promised to protect Parsons against: a renegade former representative trying to capitalize on

Parsons’ name, likeness, and body of work. Regna and WEAA are maliciously orchestrating,

and are the moving forces behind, a campaign to falsely advertise, promote, and hold fraudulent

concerts in the United States and around the world by a so-called “Original Alan Parsons Project

Band” which they falsely claim consists of “THE MEN WHO MADE THE RECORDS

THIRTY YEARS IN THE MAKING – STARRING THE ALAN PARSONS PROJECT

ORIGINAL MUSICIANS.” One such performance has already occurred and dozens more are

being planned, prepared, and promoted by Regna and WEAA from their United States offices.

Regna and WEAA are utilizing other variations of the false advertising, including but not limited

to “The Original Alan Parsons Project Band,” “The Alan Parsons Project Band,” the “Alan

Parsons Project Original Musicians,” the “Alan Parsons Project Musicians,” “The Voice Of The

Alan Parsons Project,” “The Original Members Of The Alan Parsons Project,” and “The Project -

Original Voice Original Musicians Of The Alan Parsons Project And Friends.”

         3.    Regna, acting for himself and through WEAA, is a concert promoter and

entertainment manager who represents various musical performers, primarily “tribute” and

“knock-off” bands, and small foreign circuses. Parsons is famous as one of the two founding

members, and only members, of The Alan Parsons Project, a duo (with Eric Woolfson) that

created, wrote, performed, and recorded multiple platinum (million-selling) albums and had 17
Billboard Top 100 singles between 1976 and 1987, as well as for his engineering work on

legendary albums such as the Beatles’ Abbey Road and Pink Floyd’s The Dark Side of the Moon.

         4.    In 2009, Regna aggressively solicited Parsons’ business, promising his and

WEAA’s “quality representation” and loyalty to Parsons to help continue to grow Parsons’ brand

– and inducing Parsons to have his loan-out company enter into a contract with Regna and

WEAA pursuant to which they would solicit and obtain live performance bookings for Parsons

in the United States, and around the world, in exchange for agreed-upon percentage

commissions, and would collect, manage, safeguard, and faithfully and honestly account for the

financial compensation derived from such performances.           In 2018, after much careful


                                               2
#39188358 v1
 Case 6:20-cv-00123-RBD-LRH Document 1 Filed 01/24/20 Page 3 of 27 PageID 3



deliberation, Parsons caused his loan-out company to terminate Regna’s and WEAA’s services.

Apparently angered by the loss of his most prominent and prestigious client, Regna has

commenced a spiteful, global campaign to destroy Parsons’ name and earning ability and

threaten his livelihood. Regna and WEAA have also converted a substantial amount of money

from Parsons, despite admitting that they owe the money to him.

         5.     Regna’s and WEAA’s breaches of contract, breaches of fiduciary duty, unfair

competition, and infringement and dilution of Parsons’ trademark and related rights in his name

and image have caused and are causing Parsons many millions of dollars in actual damages.

Such conduct is also fraudulent, oppressive, and malicious, justifying an award of substantial

additional punitive and exemplary damages to punish Regna and WEAA and deter them from

engaging in such future despicable conduct toward Parsons or any other clients who, like

Parsons, exercise their right to sever business ties with them.

         6.     This Court has jurisdiction under 15 U.S.C. § 1121; 28 U.S.C. § 1331 (federal

question); 28 U.S.C. § 1332 (diversity of citizenship) and 28 U.S.C. § 1338(b) (unfair

competition and trademark infringement).

                                              PARTIES
         7.     Plaintiff Parsons is an individual who at all relevant times resided in California.

During the course of their business relationship with Parsons, Regna and WEAA knew,
understood, and represented to third parties that “Alan Parsons’ base of operations is in the

United States of America from which business with promoters and venues in no less than 20

outside countries is the customer base.”

         8.     Plaintiff Appertaining LLC (“Appertaining”) is a limited liability company

organized and existing under the laws of the State of California, with a principal place of

business in California, and is duly authorized to conduct business in the State of California and

elsewhere. Appertaining is a “loan-out” company owned and controlled by Parsons and through

which Parsons conducts certain business activities. Parsons and Appertaining are sometimes

referred to herein collectively as “Plaintiffs.”


                                                   3
#39188358 v1
 Case 6:20-cv-00123-RBD-LRH Document 1 Filed 01/24/20 Page 4 of 27 PageID 4



         9.    Defendant Regna is an individual doing substantial business in the State of

Florida and in this District, including under the name John Regna Artist Management, an entity

of unknown form. Defendant WEAA is a corporation incorporated under the laws of the State of

New Jersey which is authorized to conduct business in Florida, and is doing so from its principal

business address in Orlando, Florida . Venue is proper in this district pursuant to 28 U.S.C. §

1391(b) because Defendants reside in this District, and a substantial part of the events or

omissions giving rise to the claim occurred in this District.

         10.   WEAA is subject to personal jurisdiction in Florida and in this judicial district

pursuant to Florida’s Long Arm Statute, Fla Stat. §§ 48.193(1)(a)(1) (by virtue of operating,

conducting, engaging in, or carrying on a business or business venture in this state and having an

office), § 48.193(1)(a)(2) (by virtue of committing a tortious act within this state) and §48.193(2)

(by virtue of being engaged in substantial and not isolated activity within this state). WEAA is

subject to personal jurisdiction based upon the facts alleged herein and because it has

purposefully availed itself of the privilege of conducting business activities in Florida such that it

should have reasonably anticipated being haled into court in Florida. Additionally, Defendants

are subject to the jurisdiction of this Court based upon consent, having stated in their motion

challenging jurisdiction in a California action recently instituted by Parsons that the action

against Defendants should be filed in Florida.
         11.   Plaintiffs are unaware of the true names and capacities, whether individual,

corporate, associate, or otherwise, of defendants Does 1 through 20, inclusive, or any of them,

and therefore sues these defendants, and each of them, by such fictitious names. Plaintiffs will

seek leave of Court, if required, to amend this Complaint when the identities of these defendants

are ascertained. All of the allegations of this Complaint with respect to Regna and WEAA apply

equally to each and every one of these Does. Regna, WEAA, and Does 1-20 are sometimes

referred to herein collectively as “Defendants.”

         12.   Plaintiffs are informed and believe and on that basis allege that each of the

Defendants conspired and acted in concert with one another to commit the wrongs against


                                                   4
#39188358 v1
 Case 6:20-cv-00123-RBD-LRH Document 1 Filed 01/24/20 Page 5 of 27 PageID 5



Plaintiffs alleged herein, and in doing so were at all relevant times the agents, servants,

employees, principals, joint venturers, alter egos, and/or partners of each other. Plaintiffs are

further informed and believe, and on that basis allege, that in doing the things alleged in this

Complaint, each of the Defendants was acting within the scope of authority conferred upon that

Defendant by the consent, approval, and/or ratification of the other Defendants. Plaintiffs are

further informed and believe and on that basis allege that Regna and WEAA controlled and

directed, and financially benefited from, all of the unlawful activities alleged herein; had an

apparent or actual partnership with the persons or entities that conspired with them to engage in

the unlawful acts alleged herein; induced and continue to induce such persons or entities to

engage in such unlawful conduct; supplied and continue to supply unlawful products and

services to such persons with knowledge that they are unlawful; had and have authority to bind

such persons or entities in transactions with third parties concerning the subject matter of such

unlawful conduct; and exercise direct ownership of, control over, and monitoring of the

infringing products and services described herein.

         13.    The violations of law alleged herein, to the extent some of them have taken place

and are taking place outside the geographic territory of the United States, have an effect on

American commerce that is sufficiently great so as to present a cognizable injury to Plaintiffs

under the laws alleged to have been violated herein, including the Lanham Act, and the interests
of and links to American foreign commerce are sufficiently strong in relation to those of other

nations to justify an assertion of extraterritorial authority.

         14.    The amount in controversy in this action exceeds the jurisdictional minimum of

this Court, the full amount of which will be proven at the time of trial.

                      FACTS COMMON TO ALL CAUSES OF ACTION
         15.    Since the 1960s, Parsons, through his extraordinary talent, creativity, and hard

work, has built a valuable brand in his name, image, and related musical and professional

endeavors, perhaps best exemplified by the world renowned musical duo The Alan Parsons

Project (collectively the “Parsons Marks”). Parsons is the only surviving member of The Alan


                                                    5
#39188358 v1
 Case 6:20-cv-00123-RBD-LRH Document 1 Filed 01/24/20 Page 6 of 27 PageID 6



Parsons Project, as the other member of the duo, Eric Woolfson, passed away in 2009. The

Parsons Marks include, but are not limited to:

         Mark                 Reg. No.      Class      Goods/Services

         ALAN PARSONS         4,217,219     9          Audio and video recordings featuring
                                                       music and artistic performances;
                                                       Compact discs featuring music

         ALAN PARSONS         4,991,219     41         Entertainment services in the nature of
                                                       live musical performances

         ALAN PARSONS         5,074,130     25         Caps; Hats; Jackets; Long-sleeved
                                                       shirts; Shirts; Sweat shirts; T-shirts; all
                                                       for the purpose of promoting the
                                                       trademark owner, the trademark owner’s
                                                       performances and appearances, the
                                                       trademark owner’s music and music
                                                       video sales, the trademark owner’s
                                                       music and video productions, and the
                                                       trademark owner’s interests

         Alan Parsons Live 5,848,522        41         Live performances by a musical group
         Project


Reg. No. 4,217,219, for the ALAN PARSONS mark for use on “[a]udio and video recordings

featuring music and artistic performances; Compact discs featuring music,” in International Class

9, is incontestable by virtue of its longstanding use and registration. 15 U.S.C. § 1065. In

addition to these registrations, Parsons has engaged in common law use of the mark THE ALAN

PARSONS PROJECT since at least as early as 1976, when The Alan Parsons Project’s first

album, Tales of Mystery and Imagination, was released.

         16.    In 2009, Appertaining, on the one part, and Regna and WEAA, on the other part,

entered into a contract which was partly written, partly oral, and partly implied (the “Contract”).

Regna and WEAA aggressively sought to persuade Parsons to cause Appertaining to enter into a

broad and all-encompassing contractual relationship under which Regna and WEAA would

control virtually every aspect of Parsons’ professional and musical endeavors. Parsons, having


                                                 6
#39188358 v1
 Case 6:20-cv-00123-RBD-LRH Document 1 Filed 01/24/20 Page 7 of 27 PageID 7



personally built the value of the Parsons Marks over many decades without any involvement by

Regna or WEAA, resisted these entreaties and chose instead to limit the scope of the Contract to

live performances and appearances by Parsons, generally under the name The Alan Parsons Live

Project – except to the extent Appertaining expressly and in writing authorized Regna and

WEAA to engage in other, specifically enumerated activities on behalf of Parsons or

Appertaining. The material terms of the Contract relevant to this Complaint were that Regna and

WEAA promised to solicit and obtain opportunities for Parsons to engage in live performances

or appearances; to obtain Appertaining’s consent to commence negotiations for each such

performance or appearance; to negotiate the terms and conditions of each such performance or

appearance; to obtain Appertaining’s consent to such terms and conditions; to present the final

contract for such performance or appearance to Appertaining for Parsons’ approval and

signature; to make necessary arrangements in preparation for the performance or appearance; to

ensure that all required licenses and consents for such performance or appearance were obtained;

to personally collect and safeguard Appertaining’s compensation for the performance or

appearance, and ensure that it was collected in the proper amount; and to faithfully and

accurately account to Appertaining for such compensation on a timely and regular basis, less

Regna’s and WEAA’s agreed-upon commission for the performance or appearance, which was

the consideration paid by Appertaining to Regna and WEAA pursuant to the Contract. At no
time did Regna or WEAA own any property interest in any of Parsons’ recordings, performances

or live appearances or in any of the Parsons Marks.            The Contract was terminable by

Appertaining at will.

         17.   Parsons and Appertaining, on the one part, and Regna and WEAA, on the other

part, had a fiduciary relationship of principal and agent with respect to live musical performances

and personal appearances by Parsons as well as with respect to Regna and WEAA managing,

maintaining, and continuing to grow the already enormous value of the Parsons Marks with

respect to such performances and appearances, and otherwise as specifically agreed upon by the

parties in writing (the “Principal-Agent Relationship”). Regna, including on behalf of WEAA,


                                                7
#39188358 v1
 Case 6:20-cv-00123-RBD-LRH Document 1 Filed 01/24/20 Page 8 of 27 PageID 8



specifically and without limitation promised Parsons and Appertaining “quality representation”

as to all matters encompassed by the Principal-Agent Relationship. Parsons and Appertaining

entrusted Regna and WEAA with fiduciary responsibilities and duties in connection with every

aspect of the Principal-Agent Relationship, including but not limited to the booking of live

performances and appearances, the receipt, handling, safekeeping, and proper accounting of

monies earned by Appertaining pursuant thereto, and in connection with managing, maintaining,

and continuing to grow the already enormous value of the Parsons Marks. Regna described his

and WEAA’s role in the Principal-Agent Relationship as “to keep the cash flow coming, grow

Alan’s music brand, and keep everything on the up and up with Alan’s concerts and concert

money…”

         18.   Among other things encompassed by the Principal-Agent Relationship, Regna and

WEAA assumed fiduciary obligations to Parsons and Appertaining with respect to creating,

maintaining, marketing, promoting, and otherwise exploiting and popularizing the Parsons

Marks as a prominent, successful, and valuable concert attraction, focused on Parsons. Regna

and WEAA knew and understood that a principal element of their fiduciary obligations to

Parsons and Appertaining was continuing to grow and maintain this brand so that Parsons could

timely monetize his intangible property and personality rights through live performances during

the brief window of time within which Parsons intended to continue to engage in live
performances. Regna and WEAA knew that Parsons’ name and the names The Alan Parsons

Project and the Alan Parsons Live Project had particular and unique value to Parsons and

Appertaining during the period of time from 2018 through 2020, when Parsons and Appertaining

anticipated that the confluence of the value and earning potential of those names and marks,

coupled with the quality and quantity of Parsons’ anticipated live performances, would be at

their absolute peak.

         19.   As part of their fiduciary obligations to Parsons and Appertaining, Regna and

WEAA specifically promised that their loyalty to the brand they were helping to grow and

maintain would survive the termination of their business relationship. Regna repeatedly claimed


                                              8
#39188358 v1
 Case 6:20-cv-00123-RBD-LRH Document 1 Filed 01/24/20 Page 9 of 27 PageID 9



that he was Parsons’ friend and was devoted to ensuring that Parsons would enjoy a happy and

secure lifestyle after his retirement from life performances.      These promises necessarily

contemplated that, even after the relationship terminated, Regna and WEAA would not do

anything to diminish or damage the brand that they were generously compensated for helping to

grow, maintain, and protect. Separately and independently of the tasks required by the parties’

implied/oral/written contract, fiduciary obligations arose from the parties’ ongoing relationship

in which Regna and WEAA knew and accepted that Parsons and Appertaining placed trust and

confidence in Regna and WEAA and relied upon their fidelity and performance of professional

services to grow, maintain and protect Parsons’ rights and brand. Defendants undertook to

protect Parsons in this regard and Parsons depended on Defendants to do so.

         20.    Regna, including on behalf of WEAA, knew and understood how critically

important it was that the Parsons Marks be protected from infringement, dilution, misuse, and

public and commercial confusion. In the course of the Principal-Agent Relationship, Regna and

WEAA fully understood, and represented to Parsons and Appertaining and members of Parsons’

business team as a matter of historical and legal fact and as “the policy held by … World

Entertainment Associates of America Inc. and John Regna Artist Management” that:

         (a)    “Alan Parsons and Eric Woolfson were the sole members of the Alan Parsons

         Project. By virtue of that, there cannot be any ex-members of the Alan Parsons Project
         other than Alan Parsons and Eric Woolfson.… All singers and musicians other than Alan

         Parsons and Eric Woolfson, on any Alan Parsons Project recordings, were engaged on a

         work-for-hire basis.”

         (b)    “[T]he words ‘Alan Parsons’ in the title or subtitle of any third party live

         performance … when used together, are trademarked and owned by Alan Parsons. Using

         these two words without the express written consent of Alan Parsons is a violation of

         his exclusive rights attached to that trademark. By law, no outside party can use the

         words ‘Alan Parsons’ without the authorization of the trademark owner, Alan Parsons, or




                                                9
#39188358 v1
Case 6:20-cv-00123-RBD-LRH Document 1 Filed 01/24/20 Page 10 of 27 PageID 10



         his licensees if any exist…. There are no licensees or other parties authorized to grant

         rights to the usage of the words ‘Alan Parsons.’”

         (c)    “There is no usage granted for the rights to the words ‘Alan Parsons’ to any third

         party for the purposes of marketing without the express written consent of Alan Parsons,

         personally. No other party, whether attached to Alan or attached to any other entity, can

         use the words ‘Alan Parsons’ for commercial purposes related to live performances.”

         (d)    “[A]ll work-for-hire musicians and singers are prohibited from saying that they

         are an ex-member of the Alan Parsons Project (a recording franchise), or the Alan

         Parsons Live Project (a touring and recording franchise). To say they are ‘ex-members’

         either editorially or in an attempt to market their services or live performances, or in a

         band name or subtitle, would be incorrect and not accurate.”

         (e)    “What can occur with usage of the words ‘Alan Parsons’, even in a title or sub-

         title of a show called ‘A BAND’ or ‘A PERSON’ … is that rogue promoters will try to

         blur the line and will almost certainly advertise in some areas that ‘Alan Parsons’ or the

         ‘Alan Parsons Project’ will be appearing. The use of the word ‘Project’ in ANY band

         title would ALSO be viewed as a lead element for such rogue promoters…. The actions

         of possible rogue promoters would create incorrect advertising and dilute the marketplace

         for Alan Parsons and/or the Alan Parsons Live Project – and … would force us to
         implement legal action.”

         21.    Further, during the term of the Principal-Agent Relationship, Regna, including on

behalf of WEAA, represented to third parties that:

         (a)    “There were two, and only two, members of the Alan Parsons Project.”

         (b)    Others “simply cannot use the words ALAN PARSONS, period, in a show title or

         show sub-title.”

         (c)    The use of the name “The Alan Parsons Project” for a live performance that did

         not include the appearance of Parsons was “fraudulent,” “counterfeit,” “duped” the

         public, and was a product of a “renegade former employee trying to capitalize on ALAN


                                                 10
#39188358 v1
Case 6:20-cv-00123-RBD-LRH Document 1 Filed 01/24/20 Page 11 of 27 PageID 11



         PARSONS’ name, likeness, and his body of work” – Lenny Zakatek, one of the

         musicians with which Regna and WEAA are now working (along with Andrew Powell,

         David Paton, Stuart Elliott, Richard Cottle, Laurence Cottle, and David Bainbridge) in

         just such a manner to undermine and violate Parsons’ rights.

         (c)    “[T]o promote IN ADVERTISING the fact that Mr. Zakatek was a ‘member’ or

         ‘former member’ of the Alan Parsons Project would be incorrect, untrue and false

         advertising.”

         (d)    Zakatek “was never a member of the Alan Parsons Project. [He] worked on a

         work-for-hire basis from recording to recording as a session singer. Period.” Based on

         this historical fact, “[t]he situation cannot change,” now or in the future.

         22.    In furtherance of their fiduciary duties to Parsons and Appertaining, Regna and

WEAA negotiated numerous contracts for live performances by Parsons and The Alan Parsons

Live Project.     The terms and conditions of these contracts were confidential, secret, and

nonpublic. Parsons and Appertaining took all reasonable and appropriate steps to maintain the

confidentiality and secrecy of these contracts, and justifiably expected and understood, as part of

Regna’s and WEAA’s fiduciary obligations, that Regna and WEAA were doing so as well. By

virtue of the Principal-Agent Relationship, Regna and WEAA were exposed to additional

confidential, secret, and nonpublic information about Parsons, Appertaining, and The Alan
Parsons Live Project, including but not limited to information relating to the specific terms and

conditions on which venues and promoters were willing to pay for Parsons’ performances and

that Parsons and Appertaining would accept, and the particular geographic locations and types of

venues at which Parsons and Appertaining would best be able to monetize and receive

compensation from such performances.

         23.    On April 2, 2018, after long and careful deliberation and for many good reasons

to be more fully explained at trial, Parsons and Appertaining terminated their Principal-Agent

Relationship with Regna and WEAA.                Despite Regna’s and WEAA’s outrageous and

unprofessional behavior, particularly towards the end of the Principal-Agent Relationship,


                                                   11
#39188358 v1
Case 6:20-cv-00123-RBD-LRH Document 1 Filed 01/24/20 Page 12 of 27 PageID 12



Parsons and Appertaining asked only for “an amicable parting and a smooth transition.” Regna,

including on behalf of WEAA, responded that “I respect that decision” and “I cannot let business

stand in the way of hurting how I feel about the both of you [Parsons and his wife] as friends. I

still hold you both in very high regard.”

         24.   Notwithstanding, and contrary to, those disingenuous representations, Regna and

WEAA promptly commenced a scheme to destroy the value of the Parsons Marks for live

performances, and as a whole – seeking not only to severely and irreparably damage and destroy

the value of the Parsons Marks to which Regna and WEAA had modestly contributed (work for

which they had already been fully and generously compensated) but the value of the Parsons

Marks that Parsons had built, maintained, and protected for decades before ever encountering

Regna and WEAA.

         25.   Regna’s and WEAA’s ongoing scheme was and is blatantly unlawful, infringing,

and breaches their legal duties to Parsons and Appertaining. Regna and WEAA, from their

United States offices, have solicited various session musicians, including but not limited to

Lenny Zakatek, who had performed as workers for hire decades ago on recordings by The Alan

Parsons Project to embark on a worldwide live concert tour under the false and misleading name

“The Original Alan Parsons Project Band.”        Regna and WEAA are now advertising and

promoting the so-called “Original Alan Parsons Project Band” around the world as “THE MEN
WHO MADE THE RECORDS THIRTY YEARS IN THE MAKING – STARRING THE

ALAN PARSONS PROJECT ORIGINAL MUSICIANS” and falsely claiming that this knock-

off band involves “5 of the 7 original band members.” Regna and WEAA are utilizing other
variations of the false advertising, including but not limited to “The Original Alan Parsons

Project Band,” “The Alan Parsons Project Band,” the “Alan Parsons Project Original

Musicians,” the “Alan Parsons Project Musicians,” “The Voice Of The Alan Parsons Project,”

“The Original Members Of The Alan Parsons Project,” and “The Project - Original Voice

Original Musicians Of The Alan Parsons Project And Friends.” Such advertising by Regna and

WEAA directly contradicts their own policies and representations they made to third parties


                                               12
#39188358 v1
Case 6:20-cv-00123-RBD-LRH Document 1 Filed 01/24/20 Page 13 of 27 PageID 13



during the Principal-Agent Relationship – that “[t]here were two, and only two, members of the

Alan Parsons Project” – Parsons and Woolfson. Moreover, Regna and WEAA know that their

description of this imposter band is false and misleading – including because some of the

musicians involved never appeared on any of the ten The Alan Parsons Project albums, appeared

on only one or a few, or appeared on only a few tracks on various albums. None of them

appeared on the first album. They are manifestly not the “Original” musicians of or with The

Alan Parsons Project or “THE MEN WHO MADE THE RECORDS.” Nor have any of these

work-for-hire musicians ever performed in concert as “members” of The Alan Parsons Project,

or been named in any recording or concert contracts to which the Alan Parsons Project was a

party.

         26.   Regna’s and WEAA’s knock-off band even includes Zakatek – the very

performer who Regna and WEAA insisted to third parties during the Principal-Agent

Relationship “was never a member of the Alan Parsons Project,” and only “worked on a work-

for-hire basis from recording to recording as a session singer. Period.” The knock-off band is

exactly what Regna and WEAA represented to third parties during the Principal-Agent

Relationship would be, was, and is, “fraudulent,” “counterfeit,” “dupe[s]” the public, and was

and is a product of a “renegade former employee trying to capitalize on ALAN PARSONS’

name, likeness, and his body of work.”
         27.   Further, Parsons and Appertaining are informed and believe and on that basis

allege that Regna and WEAA are, in furtherance of their unlawful scheme, using information

relating to the specific terms and conditions on which venues and promoters were and are willing

to pay for Parsons’ performances and that Parsons would accept, and the particular geographic

locations and types of venues at which Parsons would best be able to monetize and receive

compensation from such performances.

         28.   In addition, Regna and WEAA have, by way of example only:

         (a)   Withheld and converted to themselves $35,000 of Appertaining’s money from a

         live performance at On The Blue Cruise. Regna and WEAA initially claimed, through an


                                              13
#39188358 v1
Case 6:20-cv-00123-RBD-LRH Document 1 Filed 01/24/20 Page 14 of 27 PageID 14



         attorney, that they were withholding the money based on a (frivolous) third party claim

         by a musician named Andrew Powell who himself is and has been a part of the imposter

         band spearheaded by Regna, and that they would transmit the money to Appertaining as

         soon as Powell disclaimed any interest in it. After Appertaining incurred legal fees to

         obtain such a disclaimer from Powell and to have it transmitted to Regna and WEAA,

         Regna and WEAA have continued to withhold the money from Appertaining maliciously

         and without basis and, on information and belief, have converted it to their own use.

         (b)    Caused promoters around the world to place “holds” on venues for shows that

         Parsons and Appertaining have not approved and that post-dated the termination of the

         Principal-Agent Relationship.       Such unauthorized “holds” placed Parsons and

         Appertaining in the untenable position of either having Parsons perform shows for which

         he had no signed contracts, at which he did not wish to perform, and/or for which

         Appertaining could not negotiate suitable arrangements, or damaging Parsons and

         Appertaining’s reputations by declining such shows after the “hold” was placed. On

         information and belief, Regna’s and WEAA’s purpose and intent in engaging in this

         conduct was to either induce Parsons to perform at such shows and pay a commission to

         Regna and WEAA notwithstanding Appertaining’s termination of the Contract, or to

         offer such promoters their infringing, inferior knock-off “Original Alan Parsons Project
         Band” in lieu of Parsons and in direct and unfair competition with him and Appertaining.

         (c)    Posted, have failed to take down despite the termination of the Principal-Agent

         Relationship, have failed to account to or pay Parsons or Appertaining for, and continue

         to profit and otherwise benefit from advertising and related revenue from, a video

         featuring Parsons’ name and performance on a “John Regna” channel on YouTube,

         which has garnered over 42 million views.

         (c)    On information and belief, maintained unauthorized ownership of internet domain

         names that were and are confusingly similar to the Parsons Marks.




                                                 14
#39188358 v1
Case 6:20-cv-00123-RBD-LRH Document 1 Filed 01/24/20 Page 15 of 27 PageID 15



         29.    As a proximate result of the conduct alleged above, Regna and WEAA have

severely harmed Parsons and Appertaining in an amount according to proof. Such conduct also

justifies the imposition of substantial punitive and exemplary damages against Regna and

WEAA.
                                  FIRST CAUSE OF ACTION
                      [Federal Trademark Infringement – 15 U.S.C. § 1114]
                               (By Parsons Against All Defendants)

         30.    Parsons realleges and incorporates by reference paragraphs 1-29 of this Complaint

as if fully set forth herein.

         31.    The Parsons Marks are inherently distinctive and/or have acquired secondary

meaning as the source of all products and services advertised, marketed, and sold in connection

with Alan Parsons, including The Alan Parsons Project and The Alan Parsons Live Project.

         32.    Defendants, through the acts and omissions described herein, have used and

continue to use in commerce, counterfeits, reproductions, or colorable imitations of the Parsons

Marks in connection with the sale, offering for sale, distribution, and advertising of goods and/or

services.

         33.    Parsons has not authorized, licensed, or given permission to Defendants, or any of

them, to reproduce, counterfeit, imitate, or use the Parsons Marks in any manner whatsoever

including, without limitation, on the infringing products and/or services being marketed,

advertised, sold, imported, or distributed by Defendants under or through use of the Parsons

Marks.

         34.    Defendants’ above-described conduct concerning the Parsons Marks is likely to

cause, and has caused, confusion, including initial interest confusion, reverse confusion, and

post-sale confusion, or to cause mistake, or to deceive as to source, origin, affiliation, approval,

sponsorship, and/or association with Parsons.

         35.    Defendants’ actions constitute trademark infringement pursuant to 15 U.S.C.

§ 1114. Defendants have committed the acts alleged above with full knowledge of and in

disregard of Parsons’ rights in and to the Parsons Marks. Defendants’ actions were willful and

                                                15
#39188358 v1
Case 6:20-cv-00123-RBD-LRH Document 1 Filed 01/24/20 Page 16 of 27 PageID 16



for the calculated purpose of misleading and deceiving the public in order to trade on and profit

from Parsons’ goodwill.

         36.   Defendants’ conduct is causing and, unless enjoined and restrained by this Court,

will continue to cause Parsons great and irreparable injury that cannot fully be compensated or

measured in money. Parsons has no adequate remedy at law. Parsons is entitled to preliminary

and permanent injunctions prohibiting acts and conduct that are likely to continue to cause

confusion, mistake, or to deceive as to source, origin, affiliation, approval, or sponsorship.

Pursuant to 15 U.S.C. § 1116(a), Parsons is entitled to an order enjoining Defendants from

further infringing the Parsons Marks.

         37.   Pursuant to 15 U.S.C. § 1117(a), Parsons is entitled to an order requiring

Defendants to account to Parsons for any and all profits derived by Defendants from their

infringing conduct, and to an order awarding all damages sustained by Parsons by reason of

Defendants’ infringing conduct.

         38.   Pursuant to 15 U.S.C. §§ 1117(b) and (c), in addition to compensatory damages,

Parsons is entitled to recover treble damages and statutory damages of at least $2,000,000 for

each type of good or service for which Defendants used the counterfeit Parsons Marks.

         39.   Defendants’ conduct averred herein was intentional and in conscious disregard of

Parsons’ rights. Pursuant to 15 U.S.C. § 1117(a), Parsons is entitled to an award of treble
damages and/or enhanced profits against Defendants.

         40.   Pursuant to 15 U.S.C. § 1118, Parsons is further entitled to, and hereby seeks, an

order for the destruction of all materials, including, without limitation, all labels, signs, prints,

packages, and advertisements bearing the Parsons Marks or any other marks confusingly similar

to the Parsons Marks.

         41.   Defendants’ acts make this an exceptional case under 15 U.S.C. §1117(a), and

Parsons is entitled to an award of attorneys’ fees and costs.




                                                 16
#39188358 v1
Case 6:20-cv-00123-RBD-LRH Document 1 Filed 01/24/20 Page 17 of 27 PageID 17



                                   SECOND CAUSE OF ACTION
               [False Designation of Origin/Cyberpiracy – 15 U.S.C. § 1125(a) and (d)]
                                 (By Parsons Against All Defendants)

         42.       Parsons realleges and incorporates by reference paragraphs 1-29 of this Complaint

as if fully set forth herein.

         43.       Defendants, through the acts and omissions described herein, have used in

commerce words, terms, names, symbols, false designations or origin, false or misleading

descriptions of fact, and/or false or misleading representations of fact, in connection with the

sale, offering for sale, distribution, and advertising of goods; and, on information and belief,

have registered, trafficked in, and/or used a domain name that is identical to and/or confusingly

similar to the Parsons Marks, with a bad faith intent to profit therefrom.

         44.       Parsons has not authorized, licensed, or given permission to Defendants, or any of

them, to reproduce, counterfeit, imitate, or use the Parsons Marks in any manner whatsoever

including, without limitation, on the infringing products and/or services being marketed,

advertised, sold, imported, or distributed by Defendants under or through use of the Parsons

Marks.

         45.       Defendants’ acts described herein are likely to cause confusion, including initial

interest confusion, reverse confusion, and post-sale confusion, or to cause mistake or to deceive

consumers as to the affiliation, connection, or association of Defendants with Parsons, and/or as

to the origin, sponsorship, or approval of Defendants’ goods, in violation of 15 U.S.C. § 1125(a).

         46.       As a direct and proximate result of Defendants’ creation of a false impression of

association between Parsons and Defendants, and Defendants’ use of a false designation of

origin and false or misleading representation of fact in connection with Defendants’ products

and/or services, Parsons has been damaged and will continue to be damaged.

         47.       Defendants’ conduct is causing and, unless enjoined and restrained by this Court,

will continue to cause Parsons great and irreparable injury that cannot fully be compensated or

measured in money. Parsons has no adequate remedy at law. Parsons is entitled to preliminary

and permanent injunctions prohibiting acts and conduct that are likely to continue to cause

                                                   17
#39188358 v1
Case 6:20-cv-00123-RBD-LRH Document 1 Filed 01/24/20 Page 18 of 27 PageID 18



confusion, mistake, or to deceive as to source, origin, affiliation, approval, or sponsorship.

Pursuant to 15 U.S.C. § 1116(a), Parsons is entitled to an order enjoining Defendants from

further infringing the Parsons Marks.

         48.    Pursuant to 15 U.S.C. § 1117(a), Parsons is entitled to an order requiring

Defendants to account to Parsons for any and all profits derived by Defendants from its actions,

and to an order awarding all damages sustained by Parsons and caused by Defendants’ conduct.

         49.    Defendants’ conduct alleged herein was intentional and in conscious disregard of

Parsons’ rights. Pursuant to 15 U.S.C. § 1117(a), Parsons is entitled to an award of treble

damages and/or enhanced profits against Defendants.

         50.    Pursuant to 15 U.S.C. § 1118, Parsons is further entitled to, and hereby seeks, an

order for the destruction of all materials, including, without limitation, all labels, signs, prints,

packages, and advertisements bearing the Parsons Marks or any other marks confusingly similar

to the Parsons Marks.

         51.    Defendants’ acts make this an exceptional case under 15 U.S.C. § 1117(a), and

Parsons is entitled to an award of attorneys’ fees and costs.
                                 THIRD CAUSE OF ACTION
                       [Federal Trademark Dilution – 15 U.S.C. § 1125(c)]
                               (By Parsons Against All Defendants)

         52.    Parsons realleges and incorporates by reference paragraphs 1-29 of this Complaint

as if fully set forth herein.

         53.    Defendants’ use of the Parsons Marks occurred after the Parsons Marks became

famous and has caused and will continue to cause dilution of the distinctive quality of the

Parsons Marks in violation of 15 U.S.C. § 1125(c).

         54.    As a direct and proximate result of Defendants’ conduct described herein, Parsons

has been damaged and will continue to be damaged by Defendants’ dilution of the Parsons

Marks. Pursuant to 15 U.S.C. §§ 1116(a) and 1125(c), Parsons is entitled to an order enjoining

Defendants from using the Parsons Marks, and any other marks dilutive of the Parsons Marks, in



                                                 18
#39188358 v1
Case 6:20-cv-00123-RBD-LRH Document 1 Filed 01/24/20 Page 19 of 27 PageID 19



connection with the manufacture, distribution, marketing, advertising and sale of any products or

services.

         55.    Defendants’ conduct described herein was intentional and in conscious disregard

of Parsons’ rights. Pursuant to 15 U.S.C. § 1117(a), Parsons is entitled to an award of treble

damages against Defendants.

         56.    Defendants’ acts make this an exceptional case under 15 U.S.C. § 1117(a), and

Parsons is entitled to an award of attorneys’ fees and costs.
                              FOURTH CAUSE OF ACTION
          [State Trademark Dilution And Injury to Reputation – Fla. Stat. § 495.151]
                            (By Parsons Against All Defendants)

         57.    Parsons realleges and incorporates by reference paragraphs 1-29 of this Complaint

as if fully set forth herein.

         58.    The Parsons Marks constitute valid trademarks under state law, are famous,

distinctive, and have acquired secondary meaning.

         59.    Defendants’ use of the Parsons Marks is causing a likelihood of dilution of the

Parsons Marks because the Parsons Marks are deprived of their exclusive capacity to identify

and distinguish Parsons, The Alan Parsons Project, and The Alan Parsons Live Project.

         60.    Defendants’ acts described herein constitute injury to business reputation and/or

dilution within the meaning of Fla. Stat. § 495.151.

         61.    Pursuant to Fla Stat. § 495.151, Parsons is entitled to an injunction prohibiting

Defendants, and each of them, from continuing their use of the Parsons Marks and any other

marks dilutive of or harmful to the Parsons Marks.
                                     FIFTH CAUSE OF ACTION
                                [Common Law Trademark Infringement]
                                   (By Parsons Against All Defendants)

         62.    Parsons realleges and incorporates by reference paragraphs 1-29 of this Complaint

as if fully set forth herein.




                                                 19
#39188358 v1
Case 6:20-cv-00123-RBD-LRH Document 1 Filed 01/24/20 Page 20 of 27 PageID 20



         63.       Defendants’ acts described herein constitute common law trademark infringement

under state law.

         64.       Defendants, through the acts and omissions described above, have used and

continue to use, in commerce words, terms, names, symbols, and devices which are confusingly

similar to those of Parsons, in a manner that is likely to cause confusion, including initial interest

confusion, reverse confusion, and post-sale confusion, or mistake or to deceive as to the

affiliation, connection, or association of Defendants with Parsons, or as to the origin of

Defendants’ goods, or as to the sponsorship or approval of Defendants’ goods by Parsons, which

is not the case.

         65.       Parsons has been damaged and will continue to be damaged by Defendants’

infringing activities.

         66.       Parsons is entitled to preliminary and permanent injunctions prohibiting

Defendants from continuing the infringing practices described herein.

         67.       Parsons is also entitled to profits and damages arising from Defendants’ wrongful

use of the Parsons Marks.

         68.       Defendants’ conduct has been and continues to be willful, wanton, fraudulent,

oppressive, malicious, and in conscious disregard of Parsons’ rights, thereby justifying an award

of punitive and/or exemplary damages in a substantial amount according to proof at trial.
                                    SIXTH CAUSE OF ACTION
                                 [Common Law Unfair Competition]
                         (By Parsons and Appertaining Against All Defendants)

         69.       Parsons and Appertaining reallege and incorporate by reference paragraphs 1-29

of this Complaint as if fully set forth herein.

         70.       Defendants’ acts described herein constitute unfair competition under the

common law.

         71.       As a direct and proximate result of Defendants’ conduct, Parsons and

Appertaining are entitled to recover all proceeds and other compensation received or to be

received by Defendants arising from their unfair competition. Parsons and Appertaining request

                                                  20
#39188358 v1
Case 6:20-cv-00123-RBD-LRH Document 1 Filed 01/24/20 Page 21 of 27 PageID 21



the Court to order Defendants to render an accounting to ascertain the amount of such profits and

compensation.

         72.       As a direct and proximate result of Defendants’ unfair competition, Parsons and

Appertaining have been damaged and Defendants have been unjustly enriched, in an amount that

will be proved at trial.        Such damages, restitution, and/or disgorgement should include a

declaration by this Court that Defendants are constructive trustees for the benefit of Parsons and

Appertaining and an order that Defendants convey to Parsons and Appertaining all the gross

receipts received or to be received that are attributable to Defendants’ unfair competition.

         73.       Defendants’ conduct is causing and, unless enjoined and restrained by this Court,

will continue to cause Parsons and Appertaining great and irreparable injury that cannot fully be

compensated or measured in money. Parsons and Appertaining have no adequate remedy at law.

Parsons and Appertaining are entitled to preliminary and permanent injunctions prohibiting

further unfair competition by Defendants.

         74.       Defendants’ conduct has been and continues to be willful, wanton, fraudulent,

oppressive, malicious, and in conscious disregard of Parsons’ and Appertaining’s rights, thereby

justifying an award of punitive and/or exemplary damages in a substantial amount according to

proof at trial.
                                  SEVENTH CAUSE OF ACTION
                  [Infringement of Statutory Right of Publicity – Fla. Stat. § 540.08]
                                 (By Parsons Against All Defendants)

         75.       Parsons realleges and incorporates by reference paragraphs 1-29 of this Complaint

as if fully set forth herein.

         76.       Parsons has a valuable right of publicity in his name and image, which has

become valuable throughout Florida , the United States, and the world, and is invested with

enormous goodwill in the eyes of the public and is a property right with substantial commercial

value (his “Right of Publicity”).




                                                  21
#39188358 v1
Case 6:20-cv-00123-RBD-LRH Document 1 Filed 01/24/20 Page 22 of 27 PageID 22



         77.   At all times relevant hereto, Parsons had, and still has, the sole and exclusive right

to authorize and license the use of his Right of Publicity, and he has never consented to the

unlawful uses made by Defendants, including as alleged herein.

         78.   Through the acts and conduct alleged herein, Defendants have knowingly and

purposefully, without any right or authorization, misappropriated and continue to misappropriate

Parsons’ Right of Publicity, including through acts in Florida and throughout the United States.

         79.   The conduct of Defendants as alleged herein constitutes a violation of Fla. Stat. §

540.08.

         80.   As a proximate result of Defendants’ misappropriations of his Right of Publicity,

Parsons has suffered and continues to suffer severe damages to be fully set forth at trial.

         81.   Defendants’ conduct is causing and, unless enjoined and restrained by this Court,

will continue to cause Parsons great and irreparable injury that cannot fully be compensated or

measured in money. Parsons has no adequate remedy at law. Parsons is entitled to preliminary

and permanent injunctions prohibiting further misappropriations of his Right of Publicity.

         82.   Defendants’ conduct has been and continues to be willful, wanton, fraudulent,

oppressive, malicious, and in conscious disregard of Parsons’ rights, thereby justifying an award

of punitive and/or exemplary damages in a substantial amount according to proof at trial.
                              EIGHTH CAUSE OF ACTION
                    [Misappropriation of Common Law Right of Publicity]
                             (By Parsons Against All Defendants)

         83.   Parsons realleges and incorporates by reference paragraphs 1-29 and 76-78 of this

Complaint as if fully set forth herein.

         84.   The conduct of Defendants as alleged herein constitutes a misappropriation of

Parsons’ common law Right of Publicity, including through acts and distributions in Florida and

throughout the United States.

         85.   As a proximate result of Defendants’ misappropriations of his Right of Publicity,

Parsons has suffered and continues to suffer severe damages to be fully set forth at trial.



                                                 22
#39188358 v1
Case 6:20-cv-00123-RBD-LRH Document 1 Filed 01/24/20 Page 23 of 27 PageID 23



         86.   Defendants’ conduct is causing and, unless enjoined and restrained by this Court,

will continue to cause Parsons great and irreparable injury that cannot fully be compensated or

measured in money. Parsons has no adequate remedy at law. Parsons is entitled to preliminary

and permanent injunctions prohibiting further misappropriations of his Right of Publicity.

         87.   Defendants’ conduct has been and continues to be willful, wanton, fraudulent,

oppressive, malicious, and in conscious disregard of Parsons’ rights, thereby justifying an award

of punitive and/or exemplary damages in a substantial amount according to proof at trial.
                                NINTH CAUSE OF ACTION
                                  [Breach of Fiduciary Duty]
                      (By Parsons and Appertaining Against All Defendants)

         88.   Parsons and Appertaining reallege and incorporate by reference paragraphs 1-29

of this Complaint as if fully set forth herein.

         89.   Defendants had and have fiduciary duties to Parsons and Appertaining, including

but not limited to duties of loyalty and confidentiality. Such duties included and include, but are

not limited to, the duties: (a) during the term of their agency, to refrain from competing with

Parsons and Appertaining; (b) during the term of their agency, to refrain from taking action on

behalf of or otherwise assisting Parsons’ and Appertaining’s competitors; (c) during the term of

their agency, to refrain from engaging in disloyal acts looking to future competition with Parsons

and Appertaining; (d) to act loyally for Parsons’ and Appertaining’s benefit in all matters

connected with the agency relationship; (e) including after the termination of the agency

relationship, to refrain from using property of Parsons and Appertaining for Defendants’ own

purposes or those of a third party, or damaging Parsons’ and Appertaining’s property, including

but not limited to the Parsons Marks; (f) including after the termination of the agency

relationship, not to use or communicate confidential information of Parsons and Appertaining for

Defendants’ own purposes or those of a third party; (g) including after the termination of the

agency relationship, to refrain from contributing to, inducing, assisting, and/or enabling the

commission of tortious conduct by third persons toward Parsons and Appertaining; and (h)

including after the termination of the agency relationship, using knowledge that is inaccessible

                                                  23
#39188358 v1
Case 6:20-cv-00123-RBD-LRH Document 1 Filed 01/24/20 Page 24 of 27 PageID 24



outside Parsons’ and Appertaining’s private and confidential business organization to inflict

maximum injury on and/or enhance injury to Parsons and Appertaining based on, by way of

example only, knowledge of Parsons and Appertaining’s business plans and/or vulnerabilities at

particular times.

         90.      Defendants have breached and continue to breach said duties, including as set

forth herein.

         91.      As a proximate result of Defendants’ breaches of said duties, Parsons and

Appertaining have suffered and continue to suffer severe damages, including but not limited to

the loss and diminishment of the value of the Parsons Marks, diminishment of revenues derived

from concert and personal appearances, incurring of attorneys’ fees and other expenses including

pursuant to the “tort of another” or “wrongful act” doctrine, and additional damages to be fully

set forth at trial. The amount of such damages is in the many millions of dollars.

         92.      Defendants’ conduct is causing and, unless enjoined and restrained by this Court,

will continue to cause Parsons and Appertaining great and irreparable injury that cannot fully be

compensated or measured in money. Parsons and Appertaining have no adequate remedy at law.

Parsons and Appertaining are entitled to preliminary and permanent injunctions prohibiting

further breaches of Defendants’ fiduciary duties to them.

         93.      Defendants’ conduct has been and continues to be willful, wanton, fraudulent,
oppressive, malicious, and in conscious disregard of Parsons’ and Appertaining’s rights, thereby

justifying an award of punitive and/or exemplary damages in a substantial amount according to

proof at trial.
                                  TENTH CAUSE OF ACTION
                                       [Breach of Contract]
                            (By Appertaining Against Regna and WEAA)

         94.      Appertaining realleges and incorporates by reference paragraphs 1-29 of this

Complaint as if fully set forth herein.




                                                 24
#39188358 v1
Case 6:20-cv-00123-RBD-LRH Document 1 Filed 01/24/20 Page 25 of 27 PageID 25



         95.    Regna and WEAA have breached the Contract by, inter alia, failing to pay to

Appertaining the $35,000 that they are holding for it as constructive trustees, representing its

compensation for Parsons’ performance at On The Blue Cruise, and otherwise as alleged herein.

         96.    Appertaining has fulfilled all conditions of the Contract with respect to said

matters, except to the extent any such conditions have been excused by Regna’s and WEAA’s

acts or omissions.

         97.    As a proximate result of Regna’s and WEAA’s breaches of said duties,

Appertaining has suffered and continues to suffer severe damages, including but not limited to

diminishment of revenues derived from concert and personal appearances, incurring of attorneys’

fees and other expenses including pursuant to the “tort of another” or “wrongful act” doctrine,

and additional damages to be proved at trial.
                               ELEVENTH CAUSE OF ACTION
                                          [Conversion]
                             (By Appertaining Against All Defendants)

         98.    Appertaining realleges and incorporates by reference paragraphs 1-29 of this

Complaint as if fully set forth herein.

         99.    As alleged herein, Defendants, prior to commencement of this action, wrongfully

converted to their own personal use $35,000 that they were and are holding as constructive

trustees for Appertaining.     Said monies were a specifically identifiable fund belonging to

Appertaining which Defendants had a duty to maintain separately for Appertaining’s benefit.

         100.   As a proximate result of Defendants’ conversion, Appertaining has suffered and

continues to suffer severe damages to be fully set forth at trial.

         101.   Defendants’ conduct is causing and, unless enjoined and restrained by this Court,

will continue to cause Appertaining great and irreparable injury that cannot fully be compensated

or measured in money. Appertaining has no adequate remedy at law. Appertaining is entitled to

preliminary and permanent injunctions ordering Defendants to immediately pay such monies to

Appertaining, as well as any and all future monies that they receive that belong to Appertaining.



                                                  25
#39188358 v1
Case 6:20-cv-00123-RBD-LRH Document 1 Filed 01/24/20 Page 26 of 27 PageID 26



          102.   Appertaining is further entitled to the imposition of a judicial constructive trust

and accounting with respect to the $35,000 and any and all other monies belonging to

Appertaining that are being unlawfully retained by Defendants or are received by them in the

future.

          103.   Defendants’ conduct has been and continues to be willful, wanton, fraudulent,

oppressive, malicious, and in conscious disregard of Appertaining’s rights, thereby justifying an

award of punitive and/or exemplary damages in a substantial amount according to proof at trial.

                                      PRAYER FOR RELIEF
          WHEREFORE, Parsons and Appertaining pray:

          1.     For actual damages according to proof, which Parsons and Appertaining

preliminarily calculate to be many millions of dollars.

          2.     For an Order awarding statutory damages of two million dollars ($2,000,000) for

each willful use by Defendants of a counterfeit mark, or such other amount as the Court deems

just, pursuant to 15 U.S.C. § 1117(c).

          3.     For an accounting and award of Defendants’ profits derived in any way from their

unlawful conduct, or for treble Parsons’ actual damages, whichever is greater, pursuant to 15

U.S.C. § 1117(b).

          4.     For restitution and/or disgorgement of all amounts obtained by Defendants by
means of their wrongful acts described herein.

          5.     For punitive and exemplary damages according to proof.

          6.     For an award of Plaintiffs’ attorneys’ fees and full costs according to law.

          7.     For an award of pre-judgment interest.

          8.     For a preliminary and permanent injunction enjoining and restraining Defendants,

and all their officers, directors, stockholders, owners, agents, representatives, servants and

employees, and all those acting in concert or privity therewith, from directly or indirectly

violating Plaintiffs’ rights as alleged herein.

          9.     For imposition of a constructive trust as set forth herein.


                                                   26
#39188358 v1
Case 6:20-cv-00123-RBD-LRH Document 1 Filed 01/24/20 Page 27 of 27 PageID 27



         10.    For such other relief as the Court deems just and proper.

                                       DEMAND FOR JURY TRIAL
         Plaintiffs demand trial by jury on all issues so triable.
DATED: January 24, 2020.

                                                Respectfully submitted,

                                                GRAY ROBINSON, P.A.
                                                333 S.E. 2nd Avenue, Suite 3200
                                                Miami, Florida 33131
                                                Phone: (305) 416-6880
                                                Fax: (305) 416-6887
                                                karen.stetson@gray-robinson.com

                                                By: /s/ Karen L. Stetson
                                                        Karen L. Stetson
                                                        Florida Bar No.: 742937
                                                        Jonathan L. Gaines
                                                        Florida Bar No.: 330361
                                                and

                                                JEFFER MANGELS BUTLER & MITCHELL LLP
                                                (pro hac vice to be filed)
                                                JEFFREY D. GOLDMAN (Bar No. 155589)
                                                jgoldman@jmbm.com
                                                ROD S. BERMAN (Bar No. 105444)
                                                rberman@jmbm.com
                                                REMI T. SALTER (Bar No. 316327)
                                                rsalter@jmbm.com
                                                1900 Avenue of the Stars, 7th Floor
                                                Los Angeles, California 90067-4308
                                                Telephone:     (310) 203-8080
                                                Facsimile:     (310) 203-0567




                                                   27
#39188358 v1
